Citation Nr: 0332494	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-23 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Stanley E. Clark, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from December 1973 to July 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous disorder.  
The veteran testified before an RO hearing officer in July 
1998 and before the undersigned acting member of the Board in 
June 2003; transcripts of those hearings are associated with 
the claims file.


FINDINGS OF FACT

1.  By rating decision dated in February 1975, the RO denied 
service connection for a nervous disorder and properly 
notified the veteran of that decision; he did not appeal.

2.  Evidence received since the February 1975 RO rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1975 rating decision, which denied 
entitlement to service connection for a nervous disorder, is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974) [38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

2.  New and material evidence has not been received to 
warrant reopening the claim of entitlement to service 
connection for a nervous disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2003).  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The amendment to 38 C.F.R. § 3.156(a) is effective August 29, 
2001.  66 Fed. Reg. 45,620, 45, 629.  The amended definition 
of new and material evidence is not liberalizing, and, 
applies only to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The Board notes that, VA has, in any case, satisfied its 
duties to notify and assist the veteran in this appeal.  In 
the statement of the case issued in September 1999, the RO 
advised the veteran as to the laws and regulations governing 
his appeal and also informed him of the reasons and bases for 
the denial in his case.  Also, in the supplemental statement 
of the case issued in June 2002, the RO advised the veteran 
of the substance of regulations implementing the VCAA, with 
reference cites to the appropriate VCAA code sections.  In 
letters dated in September 1997, May 1998, July 1999, 
September 1999, and December 2000, as well as during a 
personal hearing in July 1998, the RO notified the veteran as 
to the type of evidence needed to support his claim, and 
informed him as to which evidence and information he was 
required to provide and what actions VA would take on his 
behalf.  Furthermore, at the time of his June 2003 hearing 
the undersigned again advised the veteran as to the laws and 
regulations governing entitlement to service connection, 
finality and the reopening of claims, advised him what 
evidence was necessary to support his application to reopen 
the claim of entitlement to service connection for a nervous 
disorder, and told him what actions were required of him to 
support his claim and what actions VA would undertake on his 
behalf.  

The Board also notes that a review of the claims file 
reflects that VA has already obtained available service 
records, to include the records associated with the veteran's 
in-service psychiatric treatment and his discharge, as well 
as pre- and post-service medical evidence speaking to the 
existence and severity of the veteran's psychiatric 
disability.  As noted, moreover, the veteran has been 
afforded the opportunity to testify at two personal hearings.  
There is no indication that any additional relevant records 
exist that could be obtained to support the reopening of the 
veteran's claim.  Consequently, no further action is required 
to comply with the notice or duty to assist provisions of the 
VCAA and the implementing regulations.

Legal Criteria

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).  A pre-existing injury or 
disease will be considered to have been aggravated by 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2003).  For any wartime service, and for 
peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2003).  Aggravation [of a preexisting 
injury or disease] may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Analysis

In a February 1975 rating action, the RO denied entitlement 
to service connection for a nervous disorder.  The RO 
notified the veteran of that decision and the veteran did not 
appeal.  Thus, the rating decision became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003)].

The relevant evidence of record at the time of the February 
1975 RO rating action consists of service medical and 
personnel records, a VA inpatient treatment report, a private 
hospital report that predates active service, and the 
veteran's claims and statements.  These are briefly discussed 
below.

Service records show that the veteran received an honorable 
discharge after about six and one-half months of active 
service.  

On a December 1973 report of medical history, the veteran 
checked "no" to having had a history of nervous trouble of 
any sort.  The December 1973 enlistment examination report 
reflects that the veteran was examined and found medically 
qualified for enlistment.  The examiner checked "normal" as 
to the veteran's psychiatric status and no relevant disorder 
was noted on the examination report. 

A medical board report, dated March 29, 1974, reflects a 
diagnosis of undifferentiated schizophrenia, manifested by 
loose associations, poor impulse control, appropriateness, 
and blunting affect, little insight into situation, 
dependency, low stress tolerance and outbursts of violent 
behavior.  The report notes that the veteran had completed 
basic training and had traveled to Fort Ord for advanced 
training on March 9, 1974.  

According to the medical board report, on March 12, 1974, the 
veteran became agitated and began destroying his barracks.  
He was restrained and hospitalized at Fort Ord's Ireland Army 
Hospital where he remained during April 1974.  He completed a 
report of medical history in April 1974, in which he reported 
that he had previously been hospitalized at Oregon State 
Hospital from September 1969 to August 1970, for paranoid 
schizophrenia.  

The Army obtained the Oregon State Hospital reports.  
According to one report, the veteran was admitted in 
September 1969 after a three-to-four month period of having 
exhibited grossly disorganized behavior followed by a 
psychotic episode.  The provisional diagnosis was severe 
paranoid schizophrenic reaction.  During hospitalization, 
which lasted over one year, he received drugs and electric 
shock therapy.  He was discharged in October 1970 with a 
diagnosis of paranoid schizophrenia.  

According to another report, the veteran was readmitted to 
Oregon State Hospital in April 1972 after posing a danger to 
himself or others.  He gave rather nonsensical responses 
during an interview, which resulted in an impression of 
chronic, undifferentiated schizophrenia being given.  He was 
discharged in June 1972 with medication and a diagnosis of 
schizophrenia, schizoaffective type.

While the veteran remained hospitalized at Fort Ord's Ireland 
Army Hospital, a medical board recommended his discharge from 
the Army.  In June 1974, he was transferred to Roseburg VA 
hospital for further treatment while awaiting release from 
active duty.  On July 10, 1974, he was released from the Army 
and also discharged from the VA hospital.

The Board must review the evidence submitted since the final 
February 1975 decision to determine whether any of it is new 
and material evidence.  Such evidence consists of statements 
and hearing testimony from the veteran and records of 
contemporary psychiatric treatment.

In short, the newly received VA, Social Security 
Administration and private records merely confirm that 
treatment of the veteran for diagnosed schizophrenia has 
continued to date, and show symptom manifestations similar to 
those shown both prior to and during service.  This evidence, 
although competent medical evidence, is not  contemporary to 
service but rather dated many years, in fact decades, after 
service.  Moreover, it does not address the nature and 
severity of the veteran's disability prior to, during or 
close in time to his discharge from service, showing instead 
his psychiatric status decades later.  Thus, this evidence is 
merely cumulative and redundant as to the diagnosis of 
chronic schizophrenia, a fact already accepted and considered 
by the RO in its final February 1975 decision denying 
entitlement to service connection for a nervous disorder.  
Accordingly, it is not new and material evidence and will not 
suffice to reopen the claim.

Since the February 1975 decision, the veteran has provided 
additional statements and testimony.  For example, at his 
July 1998 hearing, the veteran recalled that during service 
training he had been struck in the head by a pugil stick.  He 
indicated that a skull X-ray had been negative, but that 
later he saw an aura of glowing colors for several days.  
Also, in June 2003, at the hearing before the undersigned, 
the veteran reported that when at his new base during service 
it took him three days to find the cafeteria.  He indicated 
that by the time he found it he was disorganized and could 
not understand things very well.  The veteran also testified 
that he believed that it was about a year after discharge 
from active service before his symptoms improved again and 
that by that time he was on tranquilizers.  The veteran also 
recounted that he believed he had been drugged by another 
soldier during service and that his schizophrenia had not 
been a problem at the time of service enlistment.  

The Board has considered the veteran's additional statements, 
but notes that in essence, despite adding anecdotal details 
such as having possibly been hit in the head or perhaps 
having been drugged, the veteran's statements are redundant 
of his previous contentions.  He in effect continues to argue 
that his schizophrenia had been stable and was not noted at 
enlistment, but that it increased in severity during service 
such as to permanently be aggravated.  He reports symptoms 
and manifestations such as confusion and disorganized 
thoughts similar to those already noted and considered by the 
RO in the February 1975 decision.  The record does not, in 
any case, reflect that the veteran possesses a recognized 
degree of medical knowledge.  As such his own opinions as to 
the existence, onset, and severity of psychiatric disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The United States Court of Appeals for Veterans 
Claims has held that lay assertions as to medical 
determinations will not suffice to reopen a claim.  Hickson 
v. West, 11 Vet. App. 374, 378 (1998).

In sum, the veteran in this case has neither submitted nor 
identified competent evidence speaking to the severity of his 
psychiatric disability prior to service, during service or 
contemporary to his post-discharge period that was not 
previously considered in the RO's February 1975 decision.  
Nor has he otherwise submitted competent evidence tending to 
show any change in the severity of his pre-existing 
psychiatric disability during active service.  As such, the 
evidence received since the final February 1975 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration and is instead cumulative 
and redundant of previously considered evidence and 
information.  It is, therefore, not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Absent new and material evidence, the 
February 1975 decision remains final and the claim is not now 
reopened.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a nervous disorder is denied.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



